Broyles, C. ¿T.
1. Where a demurrer to a plea of misnomer raises the issue of idem sonans, and the two names, although spelled differently, necessarily sound almost alike, the issue is to be determined, as matter of law, by the court and not by the jury. Veal v. State, 116 Ga. 589 (42 S. E. 705), and authorities cited.
2. The defendant was indicted under the name of Sampson fling, and filed a plea of misnomer in which he alleged that his true name was Sampson Keen, that he had always been known and called by that name, and' that he had never been known or called by the name of Sampson King. On motion of the State the court struck the plea as being insufficient in law. Held, that the names King and Keen are idem sonans, as a matter of law, and the court did not err in its ruling. Roland v. State, 127 Ga. 401 (56 S. E. 412), and citations.
3. Under repeated rulings of the Supreme Court and of this court it is not error for the trial judge to fail to charge upon impeachment of witnesses, in the absence of a timely written request therefor.
4. The charge of the court upon the subject of a reasonable doubt was sufficiently full, in the absence of a timely written request for a more detailed charge thereon. ^
5. The remaining grounds of the amendment to the motion for a new trial are without merit.
6. The verdict was amply authorized by the evidence, and the court did not err in overruling the motion for a new trial.

■Judgment affirmed.


Luke and Bloodworth, concur.